
	

113 HR 4171 IH: Labor Statistics Improvement Act
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4171
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Fitzpatrick (for himself, Mr. Westmoreland, Mr. Burgess, Mr. Young of Indiana, Mr. McIntyre, and Mr. Matheson) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To establish a commission to examine the processes used by the Bureau of Labor Statistics to
			 provide unemployment rates and to make recommendations to Congress for any
			 changes in methodology or improvements to such processes.
	
	
		1.Short titleThis Act may be cited as the Labor Statistics Improvement Act.
		2.Establishment of commissionThere is established an independent commission to be known as the Commission to Improve Labor Statistics.
		3.Duties of commissionThe Commission shall—
			(1)examine and make an assessment of the process by which the Bureau of Labor Statistics collects,
			 processes, analyzes, and disseminates statistical data relating to
			 unemployment rates, including—
				(A)the methods used for determining that an individual is or is not considered to be looking for work,
			 including what constitutes actively looking versus passively looking or discouraged; and
				(B)the utility of the six measures used by the Bureau for reporting labor underutilization;
				(2)formulate recommendations for any improvement to such process and methods, including proposals for
			 any alternative measures of labor force participation, taking into
			 account—
				(A)evidence that the official unemployment rate doesn’t always accurately reflect labor market
			 strength; and
				(B)that unemployment rates may vary over a business cycle due to changes in labor force participation
			 rather than from factors affecting labor market strength; and
				(3)develop a new method or methods for determining and reporting underemployment that takes into
			 consideration workers—
				(A)who are not in jobs that match their skill set or education; and
				(B)who are earning less than other workers in similar occupations or with similar skill sets and
			 education.
				4.Membership of commission
			(a)AppointmentThe Commission shall be composed of four members appointed from among individuals with experience
			 in the private sector, academia, or the Federal civil service, each having
			 expertise in economic analysis, understanding labor markets, or
			 statistical analysis. Members shall be appointed as follows:
				(1)Two members appointed by the President.
				(2)One member appointed by the President pro tempore of the Senate.
				(3)One member appointed by the Speaker of the House of Representatives.
				(b)Deadline for appointmentEach member shall be appointed to the Commission not later than 180 days after the date of
			 enactment of this Act.
			(c)Terms and vacanciesEach member shall be appointed for the life of the Commission. A vacancy in the Commission shall be
			 filled in the manner in which the original appointment was made.
			(d)Basic pay and travel expensesMembers shall serve without pay. Each member shall receive travel expenses, including per diem in
			 lieu of subsistence, in accordance with sections 5702 and 5703 of title 5,
			 United States Code.
			(e)QuorumThree members of the Commission shall constitute a quorum but a lesser number may hold hearings.
			(f)ChairpersonThe Chairperson of the Commission shall be elected by the members.
			(g)MeetingsThe Commission shall meet at the call of the Chairperson.
			5.Staff of commission
			(a)StaffThe Chairperson may appoint and fix the pay of the personnel of the Commission as the Chairperson
			 considers appropriate.
			(b)Applicability of certain civil service lawsThe staff of the Commission shall be appointed subject to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and shall be paid
			 in accordance with the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule
			 pay rates.
			(c)Staff of Federal agenciesUpon request of the Chairperson, the head of any Federal department or agency may detail, on a
			 reimbursable basis, any of the personnel of that department or agency to
			 the Commission to assist it in carrying out its duties under this Act.
			6.Report of commissionNot later than 180 days after the date on which all original members have been appointed to the
			 Commission, the Commission shall transmit to the President and Congress a
			 report that contains a detailed statement of the findings and
			 recommendations of the Commission developed pursuant to section 3.
		7.Termination of commission
			(a)TerminationThe Commission shall terminate 60 days after the date of submission of the report pursuant to
			 section 7.
			(b)Administrative activities before terminationThe Commission may use the 60-day period referred to in subsection (a) for the purpose of
			 concluding its activities, including providing testimony to committees of
			 Congress concerning its reports and disseminating the second report.
			
